Title: From Ruth Hooper Dalton Deblois to Abigail Smith Adams, 16 June 1817
From: Deblois, Ruth Hooper Dalton
To: Adams, Abigail Smith


				
					Highly Respected Madam
					Boston 16th June 1817
				
				The long friendship experienc’d from you, and the President and the regard he has ever had for our lamented Father and my poor agoniz’d Mother induces me to take the liberty of soliciting you both in our behalf—When we left Washington we had reason to believe if my Parent was unable from indisposition or if this sad event we now all mourn—was to take place, my Husband would be his successor—Many are for it and much interest are making for others—if the President would so far favor my husband as to give a few lines to Mr Munroe in his favor it would be confering a great obligation on a distress’d and needy family,—Pardon the liberty I am taking—Many years ago My dear Madam, you honor’d me by receiving and answrg my letters—I lament I have not had the pleasure of seeing you since I have been in Boston—My Mother unites in best regards and hopes you will call and see her—she is with me—and it will add an honor greatfully received by Dear Madam Yours with great respect and esteem—
				
					R H Deblois
				
				
			